Citation Nr: 0929747	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-38 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for a left 
knee disability, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a right knee 
disability.

3. Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for a disability 
related to nerve gas exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs
ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for a left knee disability (degenerative 
joint disease, left knee, with limited flexion and extension) 
and assigned a 10 percent rating, effective October 28, 2004, 
and denied service connection for right knee, bilateral 
ankle, and low back disabilities, and a disability related to 
nerve gas exposure (claimed as nerve gas testing).

The Board recognizes that, at the time the Veteran filed his 
appeal to the Board in December 2006, he also perfected his 
appeal as to a claim for service connection for a dental 
disability.  However, a subsequent RO rating decision dated 
in April 2009 granted noncompensable service connection for 
that disability, effective October 28, 2004.  The Veteran has 
not submitted a notice of disagreement with the April 2009 
decision and therefore that issue is no longer before the 
Board.  Holland v. Gober, 10 Vet. App. 433 (1997).

The claims for an increased initial rating for a left knee 
disability and for service connection for right knee, 
bilateral ankle, and low back disabilities are REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent evidence of record does not establish that 
the Veteran was exposed to nerve gas in service.
2.  The competent evidence of record does not establish that 
the Veteran has ever had a disability related to nerve gas 
exposure.


CONCLUSION OF LAW

The criteria for service connection for a disability related 
to nerve gas exposure have not been met.  38 U.S.C.A. 
§§ 1110; 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110 (West 2008); 38 C.F.R. 
§ 3.303 (2008).  

Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§1101, 1112, 1113, 
1137 (West 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  The 
Veteran's claimed disability related to nerve gas exposure, 
however, is not a condition for which service connection may 
be granted on a presumptive basis.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In this case, the Veteran asserts that he became 
disabled as a result of nerve gas testing in which he 
reportedly participated in 1970, during his period of active 
service.  However, the Veteran has not specified the 
disability for which he seeks service connection due to that 
claimed nerve gas exposure.  Additionally, he has not 
provided any medical records or other evidence to corroborate 
his claim that he currently suffers from a nerve gas-related 
disability.  Nor has he provided any information that would 
enable VA to obtain such evidence on his behalf, despite 
receiving correspondence from the RO in January 2005, as well 
as a statement of the case in December 2006 and a 
supplemental statement of the case in April 2009, requesting 
that he submit additional information to support his claim.  
Consequently, any information that may have been elicited in 
support of the Veteran's claim for service connection for a 
nerve gas-related disability has not been not obtained 
because of the Veteran's failure to cooperate.  The duty to 
assist in the development and the adjudication of claims is 
not a one-way street.  If a claimant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran's Form DD Form 214 reflects that he completed a 
chemical, biological, and radiological (CBR) training course.  
Significantly, however, his service records do not show that 
he was involved in any nerve gas testing, or otherwise 
exposed to nerve gas, during CBR training or at any other 
time while on active duty.  Nor do his service or post-
service medical records reflect any complaints or clinical 
findings of any disability related to nerve gas exposure.  As 
there is no evidence of complaints or treatment regarding 
such a condition during service, the Board finds that a VA 
examination is not required in this case.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Based on the foregoing, the Board finds no competent evidence 
that the Veteran was exposed to nerve gas in service.  While 
the Board recognizes that the Veteran completed a CBR 
training course during his period of active duty, his service 
records do not establish that he was exposed to nerve gas in 
the course of that activity.  Additionally, there is nothing 
in the record indicating that the Veteran suffered nerve gas 
exposure during service.  Even if there were competent 
evidence to corroborate the Veteran's claim of in-service 
nerve gas exposure, however, service connection would still 
not be warranted in the absence of a showing of disease or 
injury incurred or aggravated as a result of that exposure.  
Without a pathology attributable to nerve gas, there is no 
basis upon which service connection may be granted.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  Consequently, the claim 
must be denied.  Exposure to nerve gas is not, in itself, a 
compensable disability.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the Veteran's contentions that he 
has a disability that is related to claimed nerve gas 
exposure in service.  However, as a layman, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998).

In sum, the Board finds that the competent evidence of record 
does not indicate that the Veteran was exposed to nerve gas 
in service or that he has any disability related to such 
exposure.  Absent such evidence, the preponderance of the 
evidence is against the claim, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2005, a rating 
decision in October 2005, and a statement of the case in 
December 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained with respect to the Veteran's claim for 
service connection for a nerve gas-related disability, and VA 
has notified the appellant of any evidence that could not be 
obtained.  The appellant has not referred to any additional, 
unobtained, relevant, available evidence pertaining to that 
claim.  Furthermore, the Board finds that an examination is 
not necessary because the evidence does not show any event or 
injury in service, any current disability, or any 
relationship between a current disability and service.  
38 C.F.R. § 3.159(c)(4).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.
ORDER

Service connection for a disability related to nerve gas 
exposure is denied.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims for an increased initial rating for a left 
knee disability and service connection for right knee, right 
and left ankle, and low back disabilities.

The Veteran contends that his service-connected left knee 
disability is productive of great pain and discomfort, 
prevents him from working, and severely limits his ability to 
perform daily living activities, thereby warranting a 
disability rating in excess of 10 percent.  Additionally, the 
Veteran asserts that was involved in a motor vehicle accident 
during his period of active service in which he injured not 
only his left knee, for which he is currently service 
connected, but also his right knee, ankles, and lower back.  
He further alleges that those injuries were aggravated by a 
series of a parachute jumps that he performed on active duty 
as an airborne trooper.  

The Veteran's account of participating in parachute jumps in 
service is corroborated by his service personnel records, 
which show that he was awarded the parachute badge.  His 
service medical records reveal that the Veteran was injured 
in a motor vehicle accident in February 1971 and afterwards 
was treated for several months for pain, swelling, and 
limitation of motion in his left knee.  In June 1971, he was 
placed on a physical profile due to his left knee condition 
and restricted from bending or squatting exercises and 
parachuting.  He then underwent an additional three months of 
treatment for left knee problems at an in-service orthopedic 
clinic.  On examination in October 1971, prior to his 
separation from service, the Veteran did not report any 
problems with his knees, ankles, or back.  Nor were any 
disclosed on clinical evaluation.  The examiner recommended 
that the Veteran seek post-service treatment with an 
orthopedic specialist, but did not specify a reason for that 
recommendation.  
The Veteran's VA medical records dated from May 1999 to 
February 2005 reveal that the Veteran sought treatment for 
persistent low back pain and bilateral knee and ankle pain, 
swelling, and instability.  He told VA medical providers that 
all of those disabilities had their onset in service when he 
was a paratrooper.  The Veteran also advised VA medical 
providers in February 2005 that, shortly after his in-service 
motor accident, he had undergone a private X-ray examination 
of his knees, ankles, and back.  Additional VA medical 
records dated in February 2005 indicate that the Veteran was 
diagnosed on X-ray examination as having mild discogenic 
degenerative disease at the L4-L5 and L5-S1 vertebral bodies 
and degenerative joint disease of the left knee.  While it 
was noted there was "no significant bony abnormality" 
pertaining the Veteran's right knee, no other diagnostic 
impressions were made with respect to that joint.  
Significantly, the VA radiologist who performed the X-ray 
examination indicated that the Veteran had a large amount of 
calcification within the pancreas and recommended a follow-up 
clinical assessment to determine whether his back pain might 
be related to chronic pancreatitis.  However, no such follow-
up assessment is currently of record.

The Veteran was afforded a VA orthopedic examination in June 
2005 in which his diagnosis of left knee degenerative joint 
disease was confirmed.  That examination, however, did not 
focus on the Veteran's complaints of right knee, bilateral 
ankle, or low back problems.  Nor were those problems 
addressed in a subsequent VA orthopedic examination in March 
2009.  At that examination, the Veteran was found to have 
severe degenerative arthritis of the left knee, which the VA 
examiner noted had a moderate effect on his ability to 
perform daily living activities.  Significantly, however, 
although the Veteran reported that he was currently 
unemployed and receiving Social Security Administration (SSA) 
disability benefits due to back and bilateral knee 
conditions, the VA examiner did not address the impact of his 
service-connected left knee disability on his employability.  
Nor did that examiner base her findings on a review of the 
Veteran's claims folder, as indicated by a notation in the 
examination report that the claims folder had not been 
requested by the RO.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
The Board recognizes that the Veteran has already been 
afforded two VA orthopedic examinations with respect to his 
service-connected left knee disability, the most recent of 
which took place in March 2009.  While that examination is 
not overly stale, however, the Veteran has indicated that his 
left knee disability severely affects his ability to obtain 
or maintain gainful employment.  That matter was not 
addressed during the most recent VA examination and is 
pertinent to the Veteran's claim for an increased initial 
rating for a left knee disability.  Additionally, the most 
recent VA examiner did not base the examination findings on a 
review of the Veteran's claims folder.  To ensure a thorough 
examination and evaluation, the Veteran's service-connected 
left knee disability must be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2008).  Therefore, the Board finds 
that the Veteran's increased initial rating claim must be 
remanded for an additional VA orthopedic examination, with a 
review of the claims folder.  Moreover, in view of the 
Veteran's foregoing statements, that examination should 
include specific findings regarding any functional 
limitations associated with the Veteran's service-connected 
left knee disability, including whether that disability 
impacts his ability to obtain and maintain employment per 
38 C.F.R. § 4.10.  

An additional VA examination is also warranted with respect 
to the Veteran's claims for service connection for right 
knee, bilateral ankle, and low back disabilities.  In a claim 
for service connection, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits still triggers the duty to 
assist if it indicates that the Veteran's condition may be 
associated with service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents 
a low threshold for the requirement that evidence indicates 
that the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).  Although the 
Veteran has been afforded multiple VA orthopedic 
examinations, those examinations have focused on his service-
connected left knee disability and not on the right knee, 
bilateral ankle, and low back disabilities for which he now 
claims service connection.  No examiner has offered opinions 
as to whether or not the Veteran currently has right knee, 
bilateral ankle, or low back disabilities that are 
etiologically related to his February 1971 motor vehicle 
accident, parachuting jumps, or any other aspect of his 
active service.  In light of the foregoing, and given the 
Veteran's account of a continuity of symptomatology since 
service, the Board finds that a remand for an additional VA 
examination and etiological opinion is necessary in order to 
fairly decide the merits of those service connection claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Additionally, the Board observes that the Veteran, in written 
statements and reports to VA medical providers, has indicated 
that his right knee, bilateral ankle, and low back problems 
arose from the same in-service motor vehicle accident and 
parachuting jumps that respectively caused and aggravated his 
service-connected left knee disability.  The Board is 
required to consider all theories of entitlement raised 
either by the claimant or by the evidence of record as part 
of the non-adversarial administrative adjudication process.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Due to 
the similarity of facts surrounding the alleged onset of the 
Veteran's service-connected left knee disability and the 
other orthopedic disabilities for which he seeks service 
connection, the Board finds that, based on the record, VA 
must consider whether service connection for those other 
orthopedic disabilities is warranted as secondary to his 
service-connected left knee disability.  Accordingly, the 
Board finds that, on remand, a VA examiner should provide an 
opinion as to whether or not any current right knee, 
bilateral ankle, or low back disability was caused or 
aggravated by the service-connected left knee disability, or 
is otherwise related to service.

Additionally, it appears that VA medical records are 
outstanding.  A medical provider at the VA Medical Center in 
Birmingham, Alabama, who treated the Veteran for knee, ankle, 
and back problems noted in February 2005 that the Veteran was 
scheduled to return for additional treatment in 6-7 months.  
Also, the VA radiologist who X-rayed the Veteran's lumbar 
spine in February 2005 recommended that he undergo a 
subsequent clinical assessment to determine whether his back 
pain was related to his nonservice-connected chronic 
pancreatitis.  Significantly, however, no VA medical records 
dated since February 2005,when the VA radiologist made that 
recommendation, have been associated with the claims folder.  
Because it therefore appears there may be outstanding VA 
medical records dated after February 2005 that may contain 
information pertinent to the Veteran's claims for an 
increased initial rating for a left knee disability and his 
claims for service connection for right knee, bilateral 
ankle, and low back disabilities, those records are relevant 
and should be obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Private medical records also appear to be outstanding.  The 
Veteran informed VA medical providers in February 2005 that, 
following his in-service motor vehicle accident, he underwent 
an X-ray examination of his knees, ankles, and back at the 
Cooper Green Mercy Hospital in Birmingham, Alabama.  However, 
records of treatment from that private hospital have not yet 
been associated with the claims folder.  Because VA is on 
notice that such private treatment records exist and may be 
helpful to the Veteran's claims, they should be requested on 
remand.

Finally, a remand is necessary to obtain outstanding SSA 
records.  The Veteran told the March 2009 VA examiner that he 
was receiving SSA disability compensation for knee, ankle, 
and back problems.  However, no SSA records have been 
associated with the claims folder.  Because the decision and 
the medical records upon which an award of SSA disability 
benefits is predicated are relevant to the Veteran's claims 
for an increased initial rating for a left knee disability 
and service connection for right knee, bilateral ankle, and 
low back disabilities, the Board finds that efforts should be 
made to obtain those records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the Veteran, obtain and 
associate with the claims folder all 
private medical records pertaining to 
treatment for knee, ankle, and back 
problems from Cooper Green Mercy Hospital 
in Birmingham, Alabama.  All attempts to 
secure those records must be documented in 
the claims folder.

2.  Obtain and associate with the claims 
folder all medical records from VA Medical 
Center in Birmingham, Alabama, dated from 
March 2005 to the present.

3.  Obtain and associate with the claims 
folder the Veteran's Social Security 
Administration records.

4.  After obtaining the above records, 
schedule the Veteran for a VA orthopedic 
examination to determine the current 
severity of his service-connected left 
knee disability (degenerative joint 
disease of the left knee with limited 
flexion and extension) and assess the 
etiology of any current right knee, 
bilateral ankle, and low back 
disabilities.  The claims folder must be 
reviewed by the examiner, and the 
examination report must reflect that the 
claims folder was reviewed.  The examiner 
should provide a rationale for all 
opinions and reconcile those opinions with 
all evidence of record, including the 
Veteran's service records showing that he 
received the parachute badge and was 
afforded extensive treatment for a left 
knee injury following a February 1971 
motor vehicle accident; his post-service 
medical records reflecting treatment for 
bilateral knee, ankle, and back problems, 
including the February 2005 VA 
radiologist's impression that the 
Veteran's back pain might be related to 
chronic pancreatitis; and the Veteran's 
own assertions, noted in his VA medical 
records and written statements, that his 
service-connected left knee disability and 
non-service connected right knee, 
bilateral ankle, and low back disabilities 
were all caused or aggravated by the in-
service motor vehicle accident and 
parachute jumps.  Specifically, the VA 
examiner should address the following: 

a)  Identify all orthopedic pathology 
related to the Veteran's left knee 
disability and provide ranges of knee 
motion.  Conduct all necessary tests, to 
include X-rays and range of motion 
studies of the knee degrees.  State 
whether any ankylosis (favorable or 
unfavorable) is present.  Specify whether 
the Veteran's left knee disability is 
manifested by genu recurvatum (acquired, 
traumatic, with weakness and insecurity 
in weight-bearing objectively 
demonstrated), or by malunion of the 
tibia or fibula, or nonunion of those 
bones, with loose motion, requiring a 
brace.  State whether that service-
connected disability is accompanied by 
recurrent subluxation or lateral 
instability, and whether any such 
subluxation or lateral instability is 
slight, moderate, or severe.  Discuss 
whether the Veteran has additional 
functional loss from his left knee 
disability, and describe any pain, 
weakened movement, excess fatigability, 
or incoordination resulting from that 
service-connected disability, as 
discussed in 38 C.F.R. §§ 4.40, 4.45 
(2008), and DeLuca v. Brown, 8 Vet. App. 
202 (1995).

b)  Discuss how the Veteran's left knee 
disability impacts his activities of 
daily living, including his ability to 
obtain and maintain employment.  
38 C.F.R. § 4.10.

c)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current right knee 
disability that is causally or 
etiologically related to the February 
1971 motor vehicle accident, parachuting 
jumps, or any other incident during his 
period of active service.

d)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current right knee 
disability that was either caused by or 
aggravated beyond its natural progression 
by his service-connected left knee 
disability.

e)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current right ankle 
disability that is causally or 
etiologically related to the February 
1971 motor vehicle accident, parachuting 
jumps, or any other incident during his 
period of active service.

f)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current right ankle 
disability that was either caused by or 
aggravated beyond its natural progression 
by his service-connected left knee 
disability.

g)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current left ankle 
disability that is causally or 
etiologically related to the February 
1971 motor vehicle accident, parachuting 
jumps, or any other incident during 
active service.

h)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current left ankle 
disability that was either caused by or 
aggravated beyond its natural progression 
by his service-connected left knee 
disability.

i)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current low back 
disability that is causally or 
etiologically related to the February 
1971 motor vehicle accident, parachuting 
jumps, or any other incident during his 
period of active service.

j)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current low back 
disability that was either caused by or 
aggravated beyond its natural progression 
by his service-connected left knee 
disability.

5.  Then, readjudicate the claims on appeal.  
If any aspect of the decision remains 
adverse to the Veteran, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


